Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.

Response to Amendment
Applicants' amendment of the claims, filed on 12/23/2020, in response to the rejection of claims 1-5, 7-14, 16, 19-21 from the final office action, mailed on 07/24/2020, by amending claim 1; canceling claims 4-5, and adding new claims 22-24 is acknowledged and will be addressed below.

Election/Restrictions
Claims 17-18 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.
Further, newly submitted claims 22-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
. Claims 1-3, 7-14, 16, 19-21 drawn to an apparatus, classified in H01J37/32431 and H01J37/32532.
II. Claims 22-24, drawn to a method, classified in H01J37/32082.
The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the substrate processing apparatus can be used for plasma deposition, plasma etching, or plasma ashing by supplying different material.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. Further, note the claim 22 does not have all the limitations of Claim 1, thus it will be not rejoined even if the claim 1 will be determined to be patentable in the prosecution.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “wherein the plurality of coplanar filaments are oriented such that a plasma density generated in the wedge-shaped area is lower at an apex of the wedge-shaped area than at a base of the wedge-shaped area” of Claim 11 is not clear.
First, when the plurality of coplanar filaments are oriented, how the claimed property, which is the plasma density difference at different position of the electrodes, is obtained? Is it measured in situ by the processing apparatus? If so, what is the structural component of the processing apparatus in order to obtain the claimed property? If the applicants assert the property is measured by an external apparatus, not by the processing apparatus, the claimed property is not clearly part of the processing apparatus, thus it is merely considered a property obtained by use of the claimed apparatus, as a result, it does not add a patentable weight to the claimed apparatus, see the MPEP citation below.

Second, the applicants define orientation is a parameter to control the plasma density. Does the applicants’ processing apparatus control the plasma density by the orientation only? In other words, is the plasma density is affected by the orientation only, not affected by other controllable operation parameters? 
Because it is well-known in the art, the plasma density is affected by various factors, such as pressure, power, gas amount, and/or etc. Therefore, the claimed plasma density would have been surely affected by the controllable parameters, in addition to the orientation. Consequently, it is not clear how the claimed property is 

For the purpose of an examination, when an apparatus has filaments and the spacing between the filaments is capable of setting different orientation by different angle, in other words, the filament is not parallel, the filaments are considered clearly capable of providing different plasma densities, thus will be considered sufficient to meet the claimed requirement.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the 

(2) The “wherein a spacing between the coplanar filaments is sufficient to avoid pinching of a plasma region between regions above and below the electrode assembly” of Claim 14 raises same issue as the item (1) above, thus will be examined with the same manner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Forster et al. (US 20160024653, hereafter ‘653) in view of Forster et al. (US 20150048739, hereafter ‘739) and Yamashita (US 20090001290, hereafter ‘290).
Regarding to Claim 1, ‘653 teaches:
Substrate processing chambers, includes plasma source (abstract, the claimed “A processing tool for a plasma process”);

According to Fig. 4 of ‘653, under the plasma source 80, an opening can be defined a pie-shape (the claimed “wherein the opening is wedge-shaped”);
Plasma source 80, a plurality of conductive rods 240, and power source 244 (Figs. 6A-8, [0054]), and RF currents in conductors ([0052], the claimed “an electrode assembly, the electrode assembly comprising a plurality of coplanar filaments extending laterally through, each of the plurality of filaments including a conductor”);
Rotating the susceptor 66 ([0047], see also Fig. 5, note an actuator providing rotating force is intrinsically provided to the rotating susceptor, the claimed “a workpiece support to hold a workpiece in the plasma chamber such that at least a portion of a front surface of the workpiece faces the opening” and “an actuator to generate relative motion between the chamber body and the workpiece support such that the opening moves laterally across the workpiece”); 
Gases from the plasma sources 80 ([0050], note generating plasma intrinsically requires a gas distributor, the claimed “a gas distributor to deliver a processing gas to the plasma chamber”);
RF currents in conductors ([0052], the claimed “and a first RF power source to supply a first RF power to the conductors of the electrode assembly to form a plasma”).

‘653 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
a frame having an upper portion, sidewalls extending downward from the upper portion, and a floor extending inward from the sidewalls, the floor having an opening therethrough to the plasma chamber, wherein the opening is wedge-shaped and a width of the opening is less than a width of an interior volume of the frame between the sidewalls; an electrode assembly held by the frame, the electrode assembly comprising a plurality of coplanar filaments extending laterally through the interior volume of the frame and between the sidewalls and above the opening, each of the plurality of filaments including a conductor; a workpiece support to hold a workpiece in the plasma chamber such that at least a portion of a front surface of the workpiece faces the opening in the floor of the frame.

‘739 is analogous art in the field of plasma source (title). ‘739 teaches housing 110, electrode 120, and the front face 112 has a thickness with a plurality of apertures 114 extending therethrough to allow a plasma ignited in the gap 116 to pass through the apertures 114 into a processing region (Figs. 4-5, [0043], note the plural apertures in a center portion of the face, thus the center portion of the face including the apertures can be interpreted as an opening, and an outer edge portion of the face can be interpreted as a floor. In the figure, an width of the opening portion is smaller than a width between the side walls of the housing).

‘290 is analogous art in the field of plasma generating chamber (abstract). Fig. 1 of ‘290 shows a port 8 formed by a floor of the chamber housing 6 has a smaller width than a width between the side walls of the housing.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a housing of ‘653 having an opening, into the apparatus of ‘653, for the purpose of holding the electrodes of ‘653 (thus the electrodes of ‘653 extends laterally through the interior volume of the housing and between the sidewalls and above the opening), and further to have configured the bottom opening of the imported housing, such that a width of the opening is less than a width of an interior volume between the sidewalls of the housing, for the purpose of providing a desired plasma flow pattern. Further, as ‘653’s plasma source 80 is a wedge-shape, the imported housing and the opening would have been a wedge-shape).

Regarding to Claim 2,
‘653 teaches the susceptor is rotating about the axis 205 (Fig. 5, [0051], the claimed “wherein the workpiece support is rotatable about an axis of rotation and the actuator rotates the workpiece support such that rotation of the support carries the workpiece across the opening”).

Regarding to Claim 3,
‘653 teaches conductors (Figs. 6A-8, [0054]), and "pie-shaped" (circular sector) plasma region of uniform plasma density ([0051], the claimed “wherein the plurality of coplanar filaments extend across a wedge-shaped area”).

Regarding to Claims 7-9,


Regarding to Claim 10,
Fig. 8 of ‘653 shows conductors 240 are not parallel, therefore, the orientation angle of the conductor is different and spacing is different (the claimed “wherein different filaments are oriented at different angles”).

Regarding to Claims 12-13,
Either Fig. 7 or Fig. 8 of ‘653 clearly reads into a non-zero angle relative to a direction of motion of the substrate. For instance, if the motion direction of the substrate is assumed to be parallel to the conductor direction of Fig. 7, the conductor arrangement of Fig. 8 is at a non-zero angle relative to the substrate motion. If the motion direction is assumed to be parallel to conductor direction of Fig. 8, the conductor arrangement of Fig. 7 is at a non-zero angle relative to the substrate motion. Further, the Figures show the angle is greater than at least 10 degree (the claimed “wherein the plurality of coplanar filaments are oriented to have longitudinal axes at a non-zero angle relative to a direction of motion of the workpiece below the opening” of Claim 12, and “wherein the non-zero angle is greater than 10°” of Claim 13).


Fig. 8 of ‘653 shows conductors 240 are not parallel, therefore, the orientation angle of the conductor is different. 
Further, ‘653 teaches a variable arrangement of RF conductors to change the uniformity of the plasma ([0059]), the inventors have found that at any given pressure and spacing between the conductive rods and the plasma, there is spacing between rods that creates optimum power transfer efficiency ([0059]), the RF conductors form an oblique angle with respect to the walls 226 of the pie-shaped sector. The RF conductors also form an oblique angle with respect to the arcuate path or motion of the wafer 60 ([0061]), and the oblique angle of orientation may also provide a decrease in the non-uniformity of the plasma ([0061], thus the arrangement of conductors including spacing and angle is a variable parameter to control plasma density).

Consequently, even if ‘653 does not explicitly teach the claimed limitations of Claims 11 and 14, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found proper spacing and angle for the arrangement of conductors, as claimed, for the purpose of controlling plasma density as desired, and/or since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05 (this reads into the claimed “wherein the plurality of coplanar filaments are oriented such that a plasma density generated in the wedge-shaped area is lower at an apex of the wedge-shaped area than at a base of the wedge-shaped area” of Claim 11, and “wherein a spacing between the coplanar filaments is sufficient to avoid pinching of .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ‘653, ‘739 and ‘290, as being applied to Claim 1 rejection above, further in view of Collins et al. (US 5556501, hereafter ‘501).
Regarding to Claim 16,
‘653, ‘739 and ‘290 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 16: further comprising a top electrode on the ceiling of the chamber.

‘501 is analogous art in the field of plasma processing apparatus (title). ‘501 teaches a top electrode which is (or includes) the dome top plate 17T (Fig. 1, lines 49-50 of col. 21), and the grounded top plate 17T improves the ground reference surface for the bias voltage (relative to the conventional reference provided by the walls 12) and as a consequence enhances ion extraction from the source 16A to the processing region 16B and so increases process rates (such as etch rates). In addition, the grounded top plate improves the coupling of the plasma (generated in the source) with the wafer (lines 60-67 of col. 21).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the ceiling on the plasma .

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over ‘653, ‘739 and ‘290, as being applied to Claim 1 rejection above, further in view of Yeom et al. (US 20070012250, hereafter ‘250).
Regarding to Claim 19-21,
‘653, ‘739 and ‘290 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 19: wherein a first multiplicity of conductors of the plurality of coplanar filaments are connected to the first RF power source and a second multiplicity of conductors of the plurality of coplanar filaments are floating or are grounded or are connected to a second RF power source.
Claim 20: wherein ends of the first multiplicity of conductors of the plurality of coplanar filaments are connected to the first RF power source by a common bus.
Claim 21: wherein the first multiplicity of the conductors and the second multiplicity of conductors are arranged to alternate along a direction perpendicular to a longitudinal axis of the filaments.

‘250 is analogous art in the field of plasma processing apparatus (title). ‘250 teaches the antenna assemblies of the right-hand antenna source are alternately inserted between the antenna assemblies of the left-hand antenna source (Figs. 3, 9-

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the arrangement of conductors of ‘653, for the purpose of obtaining better plasma uniformity, as taught by ‘250.

Response to Arguments
Applicants’ arguments filed on 12/23/2020 have been fully considered but they are not convincing in light of the new ground of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718